DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/13/2022 has been entered. Claims 1-4 and 6-19 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection of claims 1-19 previously set forth in the Final Office Action mailed 11/23/2021. 

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a communication module” in claim 8, line 2. Interpreted as a wireless or wired device using a communication protocol or standard [0041].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner’s Amendment


Authorization for this examiner’s amendment was given in an interview with  Jeremy Oczek  on 02/18/2022.

The application has been amended as follows: 

In Claim 1, lines 10-11, the limitation “generate a reconfiguration signal for the at least one configurable ultrasound transducer, wherein the timing of said generation is a function of said evaluation;” has been deleted:
“
In Claim 1, line 14, “the reconfiguration signal” has been changed to --a reconfiguration signal--.

In Claim 9, lines 11-12, the limitation “generate a reconfiguration signal for the at least one configurable ultrasound transducer, wherein the timing of said generation is a function of said evaluation;” has been deleted:
“


In Claim 13, lines 11-12, the limitation “generating a reconfiguration signal for the at least one configurable ultrasound transducer, wherein the timing of said generation is a function of said evaluation;” has been deleted:
“

In Claim 13, line 15, “the reconfiguration signal” has been changed to --a reconfiguration signal--.
In Claim 16, lines 12-13, the limitation “generate a reconfiguration signal for the at least one configurable ultrasound transducer, wherein the timing of said generation is a function of said evaluation;” has been deleted:
“
In Claim 16, line 16, “the reconfiguration signal” has been changed to --a reconfiguration signal--.


Allowable Subject Matter
Claims  1-4 and 6-19 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  

In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a patient monitoring processor configured to: evaluate the obtained hemodynamic data to detect a variance in said data, the variance comprising a difference between successive data points relating to a same phase of a cardiac cycle and belonging to different heartbeats; receive vital signs information of the patient from a further sensor; compare the detected variance against the received vital signs information; and immediately generate a reconfiguration signal in case of the detected variance deviating from the received vital signs information., as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, patient monitoring system, comprising: a patient monitoring processor configured to: evaluate the obtained hemodynamic data to detect a variance in said data, the variance comprising a difference between successive data points relating to a same phase of a cardiac cycle and belonging to different heartbeats; receive vital signs information of the patient from a further sensor; compare the detected variance against the received vital signs information; and immediately generate a reconfiguration signal in case of the detected variance deviating from the received vital signs information; a patient monitor under control of the patient monitor processor; and the sensor comprising the at least one configurable ultrasound transducer, wherein the sensor is communicatively coupled to the patient monitoring processor, as recited in claim 9.  

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a non-transitory computer readable medium having computer readable program instructions embodied thereon that, when executed on a processor, cause the processor to: evaluate the obtained hemodynamic data to detect a variance in said data, the variance comprising a difference between successive data points relating to a same phase of a cardiac cycle and belonging to different heartbeats; receive vital signs information of the patient from a further sensor; compare the detected variance against the received vital signs information; and immediately generate a reconfiguration signal in case of the detected variance deviating from the received vital signs information, as recited in claim 16.

Claims 1-4 and 6-8, 10-12, 14-15, 17-19 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793         

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793